Owens v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-018-CR





AARON LEE OWENS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT

------------

Appellant Aaron Lee Owens is attempting to appeal from his conviction for bodily injury to an elderly person.  Appellant’s appeal is untimely, however; his notice of appeal was due on December 2, 2002, but was not filed until December 9, 2002.  
See
 
Tex. R. App. P.
 26.2.

On March 19, 2003, we notified appellant of our concern that we lacked jurisdiction over the appeal and informed him that his appeal was subject to dismissal unless, by March 31, he filed a response explaining why his notice of appeal was timely.  No response has been filed.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f), 44.3.

PER CURIAM

PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 15, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.